Exhibit 10.24

 

EXECUTION VERSION

 

 

WILLIS ENGINE SECURITIZATION TRUST,

as issuer of Series 2008-B1 Notes,

 

and

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Indenture Trustee

 

--------------------------------------------------------------------------------

 

SERIES 2008-B1 SUPPLEMENT

 

Dated as of March 28, 2008

 

to

 

INDENTURE

 

amended and restated as of December 13, 2007

 

--------------------------------------------------------------------------------

 

SERIES 2008-B1 NOTES

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

ARTICLE I

 

 

 

DEFINITIONS; CALCULATION GUIDELINES

 

 

 

 

Section 1.01.

Definitions

1

 

 

 

 

ARTICLE II

 

 

 

CREATION OF THE SERIES 2008-B1 NOTES

 

 

 

 

Section 2.01.

Designation

4

 

Section 2.02.

Authentication and Delivery

5

 

Section 2.03.

Interest Payments on the Series 2008-B1 Notes

6

 

Section 2.04.

Principal Payments on the Series 2008-B1 Notes

7

 

Section 2.05.

Prepayment of Principal on the Series 2008-B1 Notes

7

 

Section 2.06.

Manner of Payment

8

 

Section 2.07.

Restrictions on Transfer

8

 

Section 2.08.

Final Maturity Date

8

 

 

 

 

ARTICLE III

 

 

 

NOTE PROCEEDS; SERIES 2008-B1 ACCOUNT,

 

APPLICATION OF AMOUNTS THEREIN

 

 

 

 

Section 3.01.

Application of Note Proceeds

8

 

Section 3.02.

Series 2008-B1 Series Account

8

 

Section 3.03.

Distributions from Series 2008-B1 Series Account

9

 

 

 

 

ARTICLE IV

 

 

 

CONDITIONS PRECEDENT TO OBLIGATIONS OF SERIES 2008-B1 HOLDERS

 

 

 

 

Section 4.01.

Conditions Precedent to Obligations of Series 2008-B1 Holders to Purchase
Series 2008-B1 Notes

11

 

 

 

 

ARTICLE V

 

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

Section 5.01.

Indenture Representations and Warranties

11

 

 

 

 

ARTICLE VI

 

 

 

MISCELLANEOUS PROVISIONS

 

 

 

 

Section 6.01.

Ratification of Indenture

11

 

Section 6.02.

Counterparts

11

 

Section 6.03.

Governing Law; Jurisdiction

11

 

i

--------------------------------------------------------------------------------


 

 

Section 6.04.

Notices to Rating Agencies

12

 

Section 6.05.

Statutory References

12

 

Section 6.06.

Amendments and Modifications

12

 

Section 6.07.

Waiver of Jury Trial

12

 

Section 6.08.

Appointment of Representative

12

 

Section 6.09.

Tax Matters

12

 

 

 

 

EXHIBIT

 

 

 

 

EXHIBIT A

Form of Series 2008-B1 Note

 

 

 

 

 

SCHEDULE

 

 

 

 

SCHEDULE 1

Scheduled Targeted Principal Balance by Payment Date

 

 

ii

--------------------------------------------------------------------------------


 

This SERIES 2008-B1 SUPPLEMENT, dated as of March 28, 2008 (as amended, modified
or supplemented from time to time, this “Supplement” or the “Series 2008-B1
Supplement”), issued pursuant to, and incorporating the terms of, the Indenture,
dated as of August 9, 2005 and amended and restated as of December 13, 2007 (as
previously supplemented and as further amended, modified or supplemented from
time to time, the “Indenture”), is entered into between WILLIS ENGINE
SECURITIZATION TRUST, a Delaware statutory trust (“WEST”), and DEUTSCHE BANK
TRUST COMPANY AMERICAS, a New York banking corporation, as Indenture Trustee
(the “Indenture Trustee”).

 

WITNESSETH THAT:

 

WHEREAS, the Controlling Trustees of WEST have authorized the issuance of a
Series of Additional Notes, to be issued as Series B Term Notes, the proceeds of
which are to be used to refinance the Series 2005-B2 Warehouse Notes; and

 

WHEREAS, WEST and the Indenture Trustee wish to set forth the Principal Terms of
such Additional Notes to be issued pursuant to this Supplement and designated as
“Series 2008-B1 Floating Rate Secured Notes”.

 

NOW THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS; CALCULATION GUIDELINES

 

Section 1.01.     Definitions.  (a)  Capitalized terms used herein and not
otherwise defined shall have the meaning set forth in the Indenture. Whenever
used in this Supplement, the following words and phrases shall have the
following meanings, and the definitions of such terms are applicable to the
singular as well as the plural forms of such terms and to the masculine as well
as to the feminine and neuter genders of such terms.

 

 “Additional Interest” means, for the Series 2008-B1 Notes, interest at the
Series 2008-B1 Base Interest Rate on the aggregate amount of any unpaid interest
on the Series 2008-B1 Notes (including any unpaid portion of the Base Interest
Amount and any Additional Interest Amount).

 

“Additional Interest Amount” means, for any Payment Date for the Series 2008-B1
Notes, an amount equal to the Additional Interest for the Series 2008-B1 Notes
on the aggregate amount of unpaid interest (including any unpaid portion of any
Base Interest Amount and any Additional Interest Amount for the Series 2008-B1
Notes and the other amounts described in Section 2.03(b) hereof) that was due
and payable (but not paid) on, or with respect to, the Series 2008-B1 Notes on
any prior Payment Date. The amount described in the preceding sentence
constitutes the Additional Interest Amount for the Series 2008-B1 Notes for
purposes of Sections 3.13 and 3.14 of the Indenture.

 

“Base Interest Amount” means, for any Payment Date for the Series 2008-B1 Notes,
an amount equal to the accrued and unpaid interest at the Series 2008-B1 Base
Interest

 

--------------------------------------------------------------------------------


 

Rate on the Outstanding Principal Balance of the Series 2008-B1 Notes for the
Interest Accrual Period ending on such date. The amount described in the
preceding sentence constitutes the Base Interest Amount for the Series 2008-B1
Notes for purposes of Sections 3.13 and 3.14 of the Indenture.

 

“Calyon” means Calyon Securities (USA) Inc.

 

“Closing Date” means March 28, 2008.

 

“Holder Indemnified Amounts” means indemnification payments as provided for in
Article 7 of the Series 2008-B1 Note Purchase Agreement.

 

“ Interest Amount” means, for any Payment Date for the Series 2008-B1 Holders,
an amount equal to the sum of the Base Interest Amount and the Additional
Interest Amount due and payable on the Series 2008-B1 Notes on such Payment
Date.

 

 “Majority of Holders” means, with respect to the Series 2008-B1 Notes as of any
date of determination, Series 2008-B1 Holders that, individually or in the
aggregate, own Series 2008-B1 Notes representing more than fifty percent (50%)
of the then aggregate Outstanding Principal Balance of the Series 2008-B1 Notes.

 

“One-Month LIBOR” means, for any Interest Accrual Period, LIBOR, as defined in
the Indenture, for the Specified Period as of the Reference Date for such
Interest Accrual Period.

 

“Optional Redemption” means a voluntary prepayment by WEST of all or a portion
of the Outstanding Principal Balance of the Series 2008-B1 Notes in accordance
with the terms of this Supplement.

 

“Optional Redemption Date” shall have the meaning set forth in
Section 2.05(a) hereof.

 

 “Rating Agencies” means Fitch and Moody’s.

 

“Redemption Premium” shall mean, for any Optional Redemption, the applicable
Redemption Premium calculated as a percentage of the Outstanding Principal
Balance of the Series 2008-B1 Notes being redeemed in such Optional Redemption
depending on the date of the Optional Redemption, as set forth below. No
Redemption Premium shall be payable in any Acquisition Balance Redemption:

 

Redemption Date

 

Redemption Premium
Percentage

 

After the Initial Closing Date and on or before the first anniversary of the
Closing Date

 

2.00

%

 

 

 

 

After the first anniversary of the Closing Date and on or before the second
anniversary of the Closing Date

 

1.00

%

 

 

 

 

After the second anniversary of the Closing Date

 

0.00

%

 

2

--------------------------------------------------------------------------------


 

“Redemption Price” shall mean, in any Optional Redemption, the Outstanding
Principal Balance of the Series 2008-B1 Notes in an Optional Redemption in
whole, and the portion of the Outstanding Principal Balance being redeemed in an
Optional Redemption in part, in each case together with the Redemption Premium,
if any, as of the applicable Redemption Date specified in the definition of
“Redemption Premium”.

 

“Scheduled Targeted Principal Balance” means for the Series 2008-B1 Notes for
each Payment Date, the amount set forth opposite such Payment Date on Schedule 1
hereto under the column entitled “Scheduled Targeted Principal Balance”, as
adjusted from time to time pursuant to Section 2.04(b) or
Section 2.05(c) hereof.

 

“Series 2008-A1 Holders” means, on the Closing Date, the Persons named as
Series 2008-A1 Holders in the Series 2008-A1 Note Purchase Agreement and, at any
time of determination thereafter, any Person in whose name a Series 2008-A1 Note
is registered in the Register.

 

“Series 2008-A1 Notes” means the notes issued pursuant to the Series 2008-A1
Note Purchase Agreement and the Series 2008-A1 Supplement.

 

“Series 2008-A1 Note Purchase Agreement” means the Series 2008-A1 Note Purchase
and Loan Agreement, dated as of March 25, 2008, among WEST, the Administrative
Agent and the Series 2008-A1 Holders, as amended, modified or supplemented from
time to time in accordance with its terms.

 

“Series 2008-A1 Supplement” means the Series 2008-A1 Supplement to the
Indenture, dated as of March 28, 2008, between WEST and the Indenture Trustee,
as amended, modified or supplemented from time to time in accordance with its
terms.

 

 “Series 2008-B1 Base Interest Rate” means, for each Interest Accrual Period,
One-Month LIBOR plus 3.50% per annum.

 

“Series 2008-B1 Definitive Notes” means Series 2008-B1 Notes in the form
attached as Exhibit A hereto, with the applicable legend for Definitive Notes
required by Section 2.02 of the Indenture inscribed on the face thereof.

 

“Series 2008-B1 Expected Final Payment Date” means March 15, 2023.

 

3

--------------------------------------------------------------------------------


 

“Series 2008-B1 Final Maturity Date” means December 15, 2032.

 

“Series 2008-B1 Holders” means, on the Closing Date, the Initial Series 2008-B1
Holder (as defined in the Series 2008-B1 Note Purchase Agreement) and, at any
time of determination thereafter, any Person in whose name a Series 2008-B1 Note
is registered in the Register.

 

“Series 2008-B1 Note Purchase Agreement” means the Series 2008-B1 Note Purchase
and Loan Agreement, dated as of March 25, 2008, among WEST, the Administrative
Agent and the Initial Series 2008-B1 Holder, as amended, modified or
supplemented from time to time in accordance with its terms.

 

“Series 2008-B1 Notes” means the Series of Notes designated as the
“Series 2008-B1 Floating Rate Secured Notes” to be issued on the Closing Date
and having the terms and conditions specified in this Supplement, substantially
in the form of Exhibit A hereto, and including any and all replacements,
extensions, substitutions or renewals of such Notes.

 

 “Series 2008-B1 Series Account” means the Series Account of that name
established in accordance with Section 3.02 hereof and Sections 3.01 and 3.09 of
the Indenture.

 

“Series 2008-B1 Transaction Documents” means any and all of this Supplement, the
Series 2008-B1 Notes, and the other Related Documents, as any of the foregoing
may from time to time be amended, modified, supplemented or renewed.

 

 “Specified Period” means one month.

 

“Supplemental Principal Payment Amount” means, for the Series 2008-B1 Notes on
any Payment Date, the amount (if any) of a Series B Supplemental Principal
Payment Amount allocated and paid to the Series 2008-B1 Notes on such Payment
Date in accordance with the provisions of Sections 3.14 and 3.15(b) of the
Indenture and Sections 2.04(a) and 3.03 hereof.

 

“Willis” means Willis Lease Finance Corporation, a Delaware corporation.

 

(b)           The conventions of construction and usage set forth in
Section 1.02 of the Indenture are hereby incorporated by reference in this
Supplement.

 

ARTICLE II

 

CREATION OF THE SERIES 2008-B1 NOTES

 

Section 2.01.     Designation.

 

(a)           There is hereby created a Series of Series B Term Notes to be
issued pursuant to the Indenture and this Supplement and to be known as the
“Series 2008-B1 Floating Rate Secured Notes”, referred to herein as the
“Series 2008-B1 Notes”. The Series 2008-B1 Notes may be issued in an aggregate
principal amount up to $32,000,000, provided that Series 2008-B1 Note in the
initial principal balance of $20,282,212.00 will be issued on the Closing

 

4

--------------------------------------------------------------------------------


 

Date.  WEST may, from time to time after the Closing Date and up to and
including September 30, 2008 (the “Issuance Period”), issue additional
Series 2008-B1 Notes in an aggregate initial principal balance up to
$11,717,788.00 adjusted as provided below. The Series 2008-B1 Notes and will not
have priority over any other Series of Series B Notes except to the extent set
forth in the Supplement for such other Series and the Indenture. The
Series Issuance Date of the Series 2008-B1 Notes (including Series 2008-B1 Notes
issued during the Issuance Period) is March 28, 2008. The Series 2008-B1 Notes
are classified as “Term Notes”, “Series B Notes”, “Series B Term Notes”, and
“Floating Rate Notes”, as each such term is used in the Indenture. The
Series 2008-B1 Notes will be rated on the Closing Date by each of Moody’s and
Fitch.  The Series 2008-B1 Notes shall be issued in the form of Definitive
Notes.

 

(b)           The first Payment Date with respect to the Series 2008-B1 Notes
shall be on April 15, 2008.

 

(c)           Payments of principal on the Series 2008-B1 Notes shall be made
from funds on deposit in the Series 2008-B1 Series Account or otherwise at the
times and in the amounts set forth in Article III of the Indenture and Sections
2.04, 2.05 and 3.03 of this Supplement.  If, at the time any Series 2008-B1
Notes are issued after the Closing Date and, during the Issuance Period, the
Outstanding Principal Balance of the Series 2008-B1 Notes issued on the Closing
Date has been reduced by principal payments made in accordance with Section 2.04
hereof, the initial principal amount of the Series 2008-B1 Notes issued after
the Closing Date shall be reduced in proportion to the principal payments so
made, and the remaining Scheduled Targeted Principal Balances shall be increased
proportionately to the initial principal balance of the Series 2008-B1 Notes
being issued after the Closing Date.

 

(d)           In the event that any term or provision contained herein shall
conflict with or be inconsistent with any term or provision contained in the
Indenture, the terms and provisions of this Supplement shall govern.

 

Section 2.02.     Authentication and Delivery.

 

(a)           On the Series Issuance Date, WEST shall sign, and shall direct the
Indenture Trustee in writing pursuant to Section 2.01(c) of the Indenture to
duly authenticate and deliver, and the Indenture Trustee, upon receiving such
direction, subject to compliance with the conditions precedent set forth in
Section 4.01 hereof, (i) shall authenticate the Series 2008-B1 Notes in
accordance with such written direction and (ii) shall deliver such
Series 2008-B1 Notes to the Series 2008-B1 Holders, in accordance with such
written direction.

 

(b)           The Series 2008-B1 Notes are not being registered with the SEC and
may not be sold, transferred or otherwise disposed of except in compliance with
the provisions of the Indenture and except as follows:

 

(i)            to Persons that the transferring Person reasonably believes are
Qualified Institutional Buyers, in reliance on the exemption from the
registration requirements of the Securities Act provided by Rule 144A;

 

(ii)           in offshore transactions in reliance on Regulation S;

 

5

--------------------------------------------------------------------------------


 

 

(iii)          to Institutional Accredited Investors that deliver an Investment
Letter to the Indenture Trustee;

 

(c)           The Series 2008-B1 Notes shall be executed by manual or facsimile
signature on behalf of WEST and authenticated by a Responsible Officer of the
Indenture Trustee and shall be substantially in the form of Exhibit A hereto, as
applicable, with the appropriate legend required by Section 2.02 of the
Indenture inscribed on the face thereof.

 

(d)           The Series 2008-B1 Notes shall be issued in minimum denominations
of $100,000 and in integral multiples of $1,000 in excess thereof.

 

Section 2.03.     Interest Payments on the Series 2008-B1 Notes.

 

(a)           Interest on Series 2008-B1 Notes.  Interest on each Series 2008-B1
Note shall (i) accrue during each Interest Accrual Period at the Series 2008-B1
Base Interest Rate, (ii) be calculated on the basis of actual days elapsed over
a year of 360 days, (iii) be due and payable in arrears on each Payment Date,
and (iv) be calculated based on the Outstanding Principal Balance of such
Series 2008-B1 Note during such Interest Accrual Period. All amounts of the Base
Interest Amount for Series 2008-B1 Notes shall be due and payable on the earlier
to occur of (i) the date on which the Series 2008-B1 Notes have been accelerated
in accordance with the provisions of Section 4.02 of the Indenture and (ii) the
Series 2008-B1 Final Maturity Date.  The Administrative Agent shall include in
the Monthly Report delivered to the Series 2008-B1 Holders the Series 2008-B1
Base Interest Rate for the Interest Accrual Period beginning in the month after
the month covered by such Monthly  Report.

 

(b)           Additional Interest.  If WEST shall fail to pay the Base Interest
Amount on any Series 2008-B1 Note when due, or any other amount becoming due
under this Supplement (other than payments of principal on the Series 2008-B1
Notes), WEST shall, from time to time, pay Additional Interest on such unpaid
amounts, to the extent permitted by Applicable Law, to, but not including, the
date of actual payment (after as well as before judgment), for the period during
which such interest or other amount shall be unpaid from the due date of such
payment to the date of actual payment thereof. Any such interest shall be
payable at the times and subject to the priorities set forth in Section 3.03 of
this Supplement and Section 3.14 of the Indenture.  All amounts of Additional
Interest shall be due and payable on the earlier to occur of (i) the date on
which the Series 2008-B1 Notes have been accelerated in accordance with the
provisions of Section 4.02 of the Indenture and (ii) the Series 2008-B1 Final
Maturity Date.

 

(c)           Maximum Interest Rate.  In no event shall the interest charged
with respect to a Series 2008-B1 Note exceed the maximum amount permitted by
Applicable Law.  If at any time the Interest Amount charged with respect to the
Series 2008-B1 Notes exceeds the maximum rate permitted by Applicable Law, the
rate of interest to accrue pursuant to this Supplement and such Series 2008-B1
Note shall be limited to the maximum rate permitted by Applicable Law, but any
subsequent reductions in the One-Month LIBOR shall not reduce the interest to
accrue on such Series 2008-B1 Note below the maximum amount permitted by
Applicable Law until the total amount of interest accrued on such Series 2008-B1
Note equals the amount of interest that would have accrued if a varying rate per
annum equal to the interest

 

6

--------------------------------------------------------------------------------


 

rate had at all times been in effect.  If the total amount of interest paid or
accrued on the Series 2008-B1 Note under the foregoing provisions is less than
the total amount of interest that would have accrued if the interest rate had at
all times been in effect, WEST agrees to pay to the Series 2008-B1 Holders an
amount equal to the difference between (a) the lesser of (i) the amount of
interest that would have accrued if the maximum rate permitted by Applicable Law
had at all times been in effect, or (ii) the amount of interest that would have
accrued if the interest rate had at all times been equal to the Interest Amount,
and (b) the amount of interest accrued in accordance with the other provisions
of this Supplement.

 

Section 2.04.     Principal Payments on the Series 2008-B1 Notes.

 

(a)           The Scheduled Principal Payment Amount calculated for the
Series 2008-B1 Notes for each Payment Date shall be payable to the Holders of
the Series 2008-B1 Notes on each Payment Date from amounts deposited in the
Series 2008-B1 Series Account on such Payment Date as provided in Section 3.14
of the Indenture and Section 3.03 of this Supplement. In addition, any portion
of the Supplemental Principal Payment Amount for any Payment Date allocated to
the Series 2008-B1 Notes pursuant to Section 3.15(b) of the Indenture shall be
payable to the Holders of the Series 2008-B1 Notes on such Payment Date from
amounts deposited in the Series 2008-B1 Series Account as provided in
Section 3.14 of the Indenture and Section 3.03 of this Supplement.  So long as
an Early Amortization Event or an Event of Default is then continuing, then, in
addition to the foregoing, the Outstanding Principal Balance of the
Series 2008-B1 Notes shall be payable on each Payment Date to the extent that
amounts are available for such purpose in accordance with the provisions of
Section 3.14 of the Indenture and Section 3.03 of this Supplement. The unpaid
principal amount of the Series 2008-B1 Notes together with all unpaid interest
(including all Additional Interest), fees, expenses, costs and other amounts
payable by WEST pursuant to the terms of the Indenture and this Supplement shall
be due and payable in full on the Series 2008-B1 Final Maturity Date.

 

(b)           The Scheduled Targeted Principal Balances for the Series 2008-B1
Notes shall be adjusted at the times and in the manner indicated in Section 3.19
of the Indenture.

 

Section 2.05.     Prepayment of Principal on the Series 2008-B1 Notes.

 

(a)           WEST will have the option to prepay, in an Optional Redemption on
any Payment Date (each such Payment Date, an “Optional Redemption Date”) all, or
any portion, of the Outstanding Principal Balance of the Series 2008-B1 Notes on
such Payment Date, in a minimum amount of Two Hundred Fifty Thousand Dollars
($250,000), in the case of any prepayment in part, for the applicable Redemption
Price as of such Optional Redemption Date, provided that, as a condition to any
such prepayment in part, the Outstanding Principal Balance of the Series 2008-B1
Notes shall be prepaid by a proportionate amount to the Series 2008-B1 Holders,
such prepayment to be made as provided in the Series 2008-B1 Supplement.  WEST
may not make such prepayment from funds in the Collections Account, except to
the extent that funds in any such Account would otherwise be payable to WEST in
accordance with the terms of this Supplement and the Indenture, and may make any
such prepayment in part from funds in the Series 2008-B1 Series Account,
provided that funds in such Account may be used to fund a prepayment in whole
but not in part. Any Optional Redemption in connection with a Refinancing funded
with the proceeds of Additional Notes must be in whole, and any other Optional

 

7

--------------------------------------------------------------------------------


 

Redemption financed with funds other than funds in the Collections Account or
the proceeds of Additional Notes may be in whole or in part.

 

(b)           The Scheduled Targeted Principal Balances on any Optional
Redemption Date for an Optional Redemption in part and on each succeeding
Payment Date shall be adjusted as provided in Section 3.19(b) of the Indenture.

 

Section 2.06.     Manner of Payment.  All payments of principal and interest on
the Series 2008-B1 Notes payable on each Payment Date shall be paid to the
Series 2008-B1 Holders reflected in the Register as of the related Record Date
by wire transfer of immediately available funds for receipt prior to 1:00 p.m.
(New York City time) on such Payment Date. Any payments received by the
Series 2008-B1 Holders after 1:00 p.m. (New York City time) on any day shall be
considered to have been received on the next succeeding Business Day.

 

Section 2.07.     Restrictions on Transfer.  On the Closing Date, WEST shall
sell, pursuant to the Series 2008-B1 Note Purchase Agreement, the Series 2008-B1
Notes to the Persons named as Series 2008-B1 Holders in the Series 2008-B1 Note
Purchase Agreement and deliver such Series 2008-B1 Notes in accordance herewith
and therewith. Thereafter, no Series 2008-B1 Note may be sold, transferred or
otherwise disposed of except in compliance with the provisions of the Indenture,
this Supplement and the Series 2008-B1 Note Purchase Agreement. Except as
provided in the Indenture, the Indenture Trustee shall have no obligations or
duties with respect to determining whether any transfers of the Series 2008-B1
Notes are made in accordance with the Securities Act or any other law; provided
that with respect to Series 2008-B1 Definitive Notes, the Indenture Trustee
shall enforce such transfer restrictions in accordance with the terms set forth
in this Supplement.

 

Section 2.08.     Final Maturity Date.  The unpaid principal amount of the
Series 2008-B1 Notes together with all unpaid interest (including all Additional
Interest), fees, expenses, costs and other amounts payable by WEST pursuant to
the terms of the Indenture, this Supplement and the other Series 2008-B1
Transaction Documents shall be due and payable in full on the earlier to occur
of (i) the date on which the Series 2008-B1 Notes have been accelerated in
accordance with the provisions of Section 4.02 of the Indenture and (ii) the
Series 2008-B1 Final Maturity Date.

 

ARTICLE III

 

NOTE PROCEEDS; SERIES 2008-B1 ACCOUNT,
APPLICATION OF AMOUNTS THEREIN

 

Section 3.01.     Application of Note Proceeds.  The Administrative Agent shall,
on the Closing Date, upon the Operating Bank’s receipt of the Net Proceeds of
the Series 2008-A1 Notes and the Series 2008-B1 Notes, make, or direct the
Operating Bank in writing to deposit in the Redemption/Defeasance Account, out
of the Net Proceeds of the Series 2008-B1 Notes, an amount to be used to repay
the Series 2005-B2 Warehouse Notes.

 

Section 3.02.     Series 2008-B1 Series Account.  The Indenture Trustee shall
establish on or before the Closing Date pursuant to Sections 3.01 and 3.09 of
the Indenture and

 

8

--------------------------------------------------------------------------------


 

shall maintain, so long as any Series 2008-B1 Note is Outstanding, an Eligible
Account which shall be designated as the “Series 2008-B1 Series Account”, which
account shall be held in the name of the Indenture Trustee for the benefit of
the Series 2008-B1 Holders. All deposits of funds by, or for the benefit of, the
Series 2008-B1 Holders from the Collections Account and otherwise shall be
accumulated in, and withdrawn from, the Series 2008-B1 Series Account in
accordance with the provisions of the Indenture and this Supplement.

 

Section 3.03.     Distributions from Series 2008-B1 Series Account.  On each
Payment Date, the Indenture Trustee shall distribute funds then on deposit in
the Series 2008-B1 Series Account in accordance with the provisions of either
subsection (a), (b) or (c) of this Section 3.03, in each case in accordance with
the Payment Date Schedule and only to the extent that the Prior Ranking Amounts
have been paid in full.

 

(a)           If neither an Early Amortization Event nor an Event of Default
shall have occurred and be continuing with respect to any Series of Notes:

 

i.                  To each Holder of a Series 2008-B1 Note on the related
Record Date, an amount equal to its pro rata portion of the Base Interest Amount
for each such Payment Date;

 

ii.               To each Holder of a Series 2008-B1 Note on the related Record
Date, an amount equal to its pro rata portion of the Scheduled Principal Payment
Amount then due and payable to the Holders of the Series 2008-B1 Notes on such
Payment Date;

 

iii.            To each Holder of a Series 2008-B1 Note on the related Record
Date, an amount equal to its pro rata portion of the Series B Supplemental
Principal Payment Amount (if any) then due and payable to the Holders of the
Series 2008-B1 Notes on such Payment Date;

 

iv.           To each Holder of a Series 2008-B1 Note on the related Record
Date, an amount equal to its pro rata portion of any Additional Interest Amount
then due and payable by WEST to the Series 2008-B1 Holders;

 

v.              To each Holder of a Series 2008-B1 Note on the related Record
Date, an amount equal to its pro rata portion of the Holder Indemnified Amounts
due and payable to the Series 2008-B1 Holders; and

 

vi.           After payment in full of the foregoing amounts pursuant to this
Section 3.03(a) of this Supplement, to WEST, any remaining amounts then on
deposit in the Series 2008-B1 Series Account.

 

(b)           If either an Early Amortization Event or an Event of Default shall
have occurred and be continuing, so long as the Indenture Trustee shall not have
received a Collateral Liquidation Notice:

 

9

--------------------------------------------------------------------------------


 

i.                  To each Holder of a Series 2008-B1 Note on the related
Record Date, an amount equal to its pro rata portion of the Base Interest Amount
for such Payment Date;

 

ii.               To each Holder of a Series 2008-B1 Note on the related Record
Date, an amount equal to its pro rata portion of the Scheduled Principal Payment
Amount then due and payable to the Holders of the Series 2008-B1 Notes on such
Payment Date;

 

iii.            To each Holder of a Series 2008-B1 Note on the related Record
Date, an amount equal to its pro rata portion of any Additional Interest Amount
then due and payable by WEST to the Series 2008-B1 Holders;

 

iv.           To each Holder of a Series 2008-B1 Note on the related Record
Date, an amount equal to its pro rata portion of the then unpaid principal
balances of the Series 2008-B1 Notes then Outstanding until the Outstanding
Principal Balance of the Series 2008-B1 Notes has been reduced to zero;

 

v.              To each Holder of a Series 2008-B1 Note on the related Record
Date, an amount equal to its pro rata portion of the Holder Indemnified Amounts
due and payable to the Series 2008-B1 Holders; and

 

vi.           After payment in full of the foregoing amounts pursuant to this
Section 3.03(b) of this Supplement, to WEST, any remaining amounts then on
deposit in the Series 2008-B1 Series Account.

 

(c)           If an Event of Default shall have occurred and be continuing, and
the Indenture Trustee shall have received a Collateral Liquidation Notice:

 

i.                  To each Holder of a Series 2008-B1 Note on the related
Record Date, an amount equal to its pro rata portion of the Base Interest Amount
for such Payment Date;

 

ii.               To each Holder of a Series 2008-B1 Note on the related Record
Date, an amount equal to its pro rata portion of any Additional Interest Amount
then due and payable by WEST to the Series 2008-B1 Holders;

 

iii.            To each Holder of a Series 2008-B1 Note on the related Record
Date, an amount equal to its pro rata portion of the then unpaid principal
balances of the Series 2008-B1 Notes then Outstanding until the Outstanding
Principal Balance of the Series 2008-B1 Notes has been reduced to zero;

 

iv.           To each Holder of a Series 2008-B1 Note on the related Record
Date, an amount equal to its pro rata portion of the Holder Indemnified Amounts
due and payable to the Series 2008-B1 Holders; and

 

10

--------------------------------------------------------------------------------


 

v.              After payment in full of the foregoing amounts pursuant to this
Section 3.03(c) of this Supplement, to WEST, any remaining amounts then on
deposit in the Series 2008-B1 Series Account.

 

ARTICLE IV

 

CONDITIONS PRECEDENT TO OBLIGATIONS OF SERIES 2008-B1 HOLDERS

 

Section 4.01.               Conditions Precedent to Obligations of
Series 2008-B1 Holders to Purchase Series 2008-B1 Notes.  The Indenture Trustee
shall not authenticate the Series 2008-B1 Notes unless (a) all conditions to the
issuance of the Series 2008-B1 Notes set forth in Section 2.10(d) of the
Indenture and in Article 3 of the Series 2008-B1 Note Purchase Agreement shall
have been satisfied, and (b) WEST shall have delivered an Officer’s Certificate
to the Indenture Trustee to the effect that all such conditions set forth in
Section 2.10(d) of the Indenture and in the Series 2008-B1 Note Purchase
Agreement shall have been satisfied.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

Section 5.01.               Indenture Representations and Warranties.  To induce
the Series 2008-B1 Holders to purchase the Series 2008-B1 Notes hereunder, WEST
hereby makes to the Indenture Trustee for the benefit of the Series 2008-B1
Holders as of the Closing Date all of the representations and warranties set
forth in Section 5.01 of the Indenture.

 

ARTICLE VI

 

MISCELLANEOUS PROVISIONS

 

Section 6.01.               Ratification of Indenture.  As supplemented by this
Supplement, the Indenture is in all respects ratified and confirmed and the
Indenture as so supplemented by this Supplement shall be read, taken and
construed as one and the same instrument.

 

Section 6.02.               Counterparts.  This Supplement may be executed in
two or more counterparts, and by different parties on separate counterparts,
each of which shall be an original, but all of which shall constitute one and
the same instrument.

 

Section 6.03.               Governing Law; Jurisdiction. THIS SUPPLEMENT SHALL
BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAWS BUT
OTHERWISE WITHOUT REFERENCE TO ITS CONFLICTS OF LAW PROVISIONS, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS. Each of the parties hereto agrees that the United
States federal and New York State courts located in The City of New York shall
have jurisdiction to hear and determine any suit, action or proceeding, and to
settle any disputes, which may arise out of or in connection with this
Supplement and, for such purposes, submits to the jurisdiction of such courts.
Each of the parties hereto waives any objection which it might now or hereafter
have to such courts being

 

11

--------------------------------------------------------------------------------


 

nominated as the forum or venue to hear and determine any suit, action or
proceeding, and to settle any disputes, which may arise out of or in connection
with this Supplement and agrees not to claim that any such court is not a
convenient or appropriate forum. Each of the parties hereto consents to the
granting of such legal or equitable relief as is deemed appropriate by such
courts.

 

Section 6.04.               Notices to Rating Agencies.  Whenever any notice or
other communication is required to be given to the Rating Agencies pursuant to
the Indenture or this Supplement, such notice or communication shall be
delivered as follows: (i) if to Moody’s, at Moody’s Investors Service, Inc.,
25th Floor, 7 World Trade Center, 250 Greenwich Street, New York, New York
10007, Attention: ABS/RMBS Monitoring Department and (ii) if to Fitch, at One
State Street Plaza, New York, New York 10004, Attention: ABS Monitoring Group –
Equipment Leases. Any rights to notices conveyed to a Rating Agency pursuant to
the terms of this Supplement shall terminate immediately if such Rating Agency
no longer has a rating outstanding with respect to the Series 2008-B1 Notes.

 

Section 6.05.               Statutory References.  References in this Supplement
and any other Series 2008-B1 Transaction Document to any section of the Uniform
Commercial Code or the UCC shall mean, on or after the effective date of
adoption of any revision to the Uniform Commercial Code or the UCC in the
applicable jurisdiction, such revised or successor section thereto.

 

Section 6.06.               Amendments and Modifications.  The terms of this
Supplement may be waived, modified or amended only in a written instrument
signed by each of WEST and the Indenture Trustee and, except with respect to the
matters set forth in (and subject to the terms of) Section 9.01 and 10.02 of the
Indenture, only with the prior written consent of the Majority of Holders or,
with respect to the matters set forth in Sections 9.02(a) of the Indenture, the
prior written consent of the Holders of all Series 2008-B1 Notes then
Outstanding.

 

Section 6.07.               Waiver of Jury Trial.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, AS AGAINST THE OTHER PARTIES HERETO, ANY RIGHTS IT
MAY HAVE TO A JURY TRIAL IN RESPECT OF ANY CIVIL ACTION OR PROCEEDING (WHETHER
ARISING IN CONTRACT OR TORT OR OTHERWISE), INCLUDING ANY COUNTERCLAIM, ARISING
UNDER OR RELATING TO THIS SUPPLEMENT OR ANY OTHER SERIES 2008-B1 TRANSACTION
DOCUMENT, INCLUDING IN RESPECT OF THE NEGOTIATION, ADMINISTRATION OR ENFORCEMENT
HEREOF OR THEREOF.

 

Section 6.08.               Appointment of Representative. The Majority of
Holders shall be authorized to appoint a representative to act on their behalf
with such authority as shall be provided in such appointment, provided that,
such authority shall not extend to the taking of any action under the Related
Documents requiring the consent of all Series 2008-B1 Holders.

 

Section 6.09.               Tax Matters.  To the extent required by law, WEST
will timely file any tax returns, reports or information statements in respect
of the Series 2008-B1 Notes, including, without limitation, Form 8281, to the
extent applicable.

 

12

--------------------------------------------------------------------------------


 

[Signature page follows.]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, WEST and the Indenture Trustee have caused this Supplement
to be duly executed and delivered by their respective officers all as of the day
and year first above written.

 

 

WILLIS ENGINE SECURITIZATION TRUST

 

 

 

By:

/s/ Bradley S. Forsyth

 

 

Name: Bradley S. Forsyth

 

 

Title:  Controlling Trustee

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, not in its individual capacity but solely
as Indenture Trustee

 

 

 

By:

/s/ Irene Siegel

 

 

Name: Irene Siegel

 

 

Title:   Vice President

 

 

 

By:

/s/ Aranka R. Paul

 

 

Name: Arankra R. Paul

 

 

Title:   Assistant Vice President

 

14

--------------------------------------------------------------------------------


 

EXHIBIT A

SERIES 2008-B1 SUPPLEMENT

 

FORM OF SERIES 2008-B1 NOTE

 

Except as specified in Section 2.12(f) of the Indenture, each 144A Book-Entry
Note, each Unrestricted Book-Entry Note and each Definitive Note issued in
reliance on Section 4(2) of the Securities Act (and all Notes issued in exchange
therefor or upon registration of transfer or substitution thereof) shall bear
the following legend on the face thereof:

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”) OR WITH ANY SECURITIES REGULATORY AUTHORITY IN
ANY JURISDICTION AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT AS SET
FORTH IN THE FOLLOWING SENTENCE.  BY ITS ACQUISITION HEREOF, THE HOLDER
(1) REPRESENTS THAT (A) IT IS A “QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN
RULE 144A UNDER THE SECURITIES ACT) OR (B) IT IS AN INSTITUTIONAL “ACCREDITED
INVESTOR” (AS DEFINED IN RULE 501(a)(1), (2), (3) OR (7) OF REGULATION D UNDER
THE SECURITIES ACT) (AN “INSTITUTIONAL ACCREDITED INVESTOR”) OR (C) IT IS NOT A
U.S. PERSON (WITHIN THE MEANING OF REGULATION S) AND IS ACQUIRING THIS NOTE IN
AN OFFSHORE TRANSACTION IN COMPLIANCE WITH RULE 904 OF REGULATION S UNDER THE
SECURITIES ACT, (2) AGREES THAT IT WILL NOT BEFORE TWO YEARS AFTER THE LATER OF
THE ORIGINAL ISSUE DATE OF THIS NOTE AND THE LAST DATE THAT WILLIS ENGINE
SECURITIZATION TRUST, A DELAWARE STATUTORY TRUST (“WEST”), OR ANY OF ITS
AFFILIATES OWNED THIS NOTE, RESELL OR OTHERWISE TRANSFER THIS NOTE EXCEPT (A) TO
WEST OR ANY SUBSIDIARY THEREOF, (B) TO A QUALIFIED INSTITUTIONAL BUYER IN
COMPLIANCE WITH RULE 144A UNDER THE SECURITIES ACT, (C) TO AN INSTITUTIONAL
ACCREDITED INVESTOR THAT, PRIOR TO SUCH TRANSFER, FURNISHES TO THE INDENTURE
TRUSTEE A SIGNED LETTER CONTAINING CERTAIN REPRESENTATIONS AND AGREEMENTS
RELATING TO THE RESTRICTIONS ON TRANSFER OF THIS NOTE (THE FORM OF WHICH LETTER
CAN BE OBTAINED FROM THE INDENTURE TRUSTEE) AND AN OPINION OF COUNSEL ACCEPTABLE
TO WEST THAT SUCH TRANSFER IS IN COMPLIANCE WITH THE SECURITIES ACT, (D) IN AN
OFFSHORE TRANSACTION IN COMPLIANCE WITH RULE 904 OF REGULATION S UNDER THE
SECURITIES ACT, (E) PURSUANT TO AN EXEMPTION FROM REGISTRATION IN ACCORDANCE
WITH RULE 144 UNDER THE SECURITIES ACT (IF AVAILABLE), OR PURSUANT TO ANOTHER
AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT, OR (F) PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND, IN EACH OF
CASES (A) THROUGH (F) ABOVE, IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS
OF ANY STATE IN THE UNITED STATES OR ANY OTHER APPLICABLE JURISDICTION, AND
(3) AGREES THAT IT WILL DELIVER TO EACH PERSON TO WHOM THIS NOTE IS TRANSFERRED
A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND.  IN CONNECTION WITH ANY
TRANSFER OF THIS NOTE WITHIN THE TWO-YEAR PERIOD REFERRED TO ABOVE, THE HOLDER
MUST CHECK THE APPROPRIATE BOX SET FORTH ON

 

A-1

--------------------------------------------------------------------------------


 

THE TRANSFER NOTICE ATTACHED HERETO AND SUBMIT SUCH TRANSFER NOTICE TO THE
INDENTURE TRUSTEE.  IF THE PROPOSED TRANSFEREE IS AN INSTITUTIONAL ACCREDITED
INVESTOR OR IF THE TRANSFER IS PURSUANT TO AN EXEMPTION FROM REGISTRATION IN
ACCORDANCE WITH RULE 144 UNDER THE SECURITIES ACT, THE HOLDER MUST, PRIOR TO
SUCH TRANSFER, FURNISH TO THE INDENTURE TRUSTEE AND WEST SUCH CERTIFICATIONS,
LEGAL OPINIONS OR OTHER INFORMATION AS EITHER OF THEM MAY REASONABLY REQUIRE TO
CONFIRM THAT SUCH TRANSFER IS BEING MADE PURSUANT TO AN EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT.  AS USED HEREIN, THE TERMS “OFFSHORE TRANSACTION,” “UNITED STATES” AND
“U.S. PERSON” HAVE THE MEANINGS GIVEN TO THEM BY REGULATION S UNDER THE
SECURITIES ACT.  THE INDENTURE CONTAINS A PROVISION REQUIRING THE INDENTURE
TRUSTEE TO REFUSE TO REGISTER ANY TRANSFER OF THIS NOTE IN VIOLATION OF THE
FOREGOING RESTRICTIONS.

 

Each Book-Entry Note shall also bear the following legend on the face thereof:

 

UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY TO WEST OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR
PAYMENT, AND ANY NOTE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR TO SUCH
OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY (AND ANY PAYMENT HEREON IS MADE TO CEDE & CO. OR TO SUCH OTHER
ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST
COMPANY), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR
TO ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN
INTEREST HEREIN.

 

TRANSFERS OF THIS BOOK-ENTRY NOTE SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT
NOT IN PART, TO NOMINEES OF CEDE & CO. OR TO A SUCCESSOR THEREOF OR SUCH
SUCCESSOR’S NOMINEE AND TRANSFERS OF PORTIONS OF THIS BOOK-ENTRY NOTE SHALL BE
LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN
SECTION 2.12 OF THE INDENTURE.

 

Each Regulation S Temporary Book-Entry Note shall bear the following legend on
the face thereof:

 

THIS NOTE IS A REGULATION S TEMPORARY BOOK-ENTRY NOTE WITHIN THE MEANING OF THE
INDENTURE REFERRED TO HEREINAFTER AND IS SUBJECT TO RESTRICTIONS ON THE TRANSFER
AND EXCHANGE THEREOF AND ON THE PAYMENT OF INTEREST THEREON AS SPECIFIED IN THE
INDENTURE.

 

A-2

--------------------------------------------------------------------------------


 

WILLIS ENGINE SECURITIZATION TRUST

SERIES 2008-B1 FLOATING RATE SECURED NOTE

 

$[XX]

 

No.      

March, [     ], 2008

 

KNOW ALL PERSONS BY THESE PRESENTS that WILLIS ENGINE SECURITIZATION TRUST, a
Delaware statutory trust (“WEST”), for value received, hereby promises to pay to
[                        ], or registered assigns, at the principal corporate
trust office of the Indenture Trustee named below, (i) the principal sum of
[                    ] Dollars ($                ), which sum shall be payable
on each Payment Date on the dates and in the amounts set forth in the Indenture,
dated as of August 9, 2005 and amended and restated as of December 13, 2007 (as
amended, restated or otherwise modified from time to time, the “Indenture”), and
the Series 2008-B1 Supplement, dated as of March 28, 2008 (as amended, restated
or otherwise modified from time to time, the “Series 2008-B1 Supplement”), each
between WEST and Deutsche Bank Trust Company Americas, as indenture trustee (the
“Indenture Trustee”), and (ii) interest on the outstanding principal amount of
this Series 2008-B1 Floating Rate Secured Note (this “Series 2008-B1 Note”) on
the dates and in the amounts set forth in the Indenture and the Series 2008-B1
Supplement. Capitalized terms not otherwise defined herein will have the meaning
set forth in the Indenture and the Series 2008-B1 Supplement.

 

Payment of the principal of and interest on this Series 2008-B1 Note shall be
made in lawful money of the United States of America which at the time of
payment is legal tender for payment of public and private debts. The principal
balance of, and interest on, this Series 2008-B1 Note is payable at the times
and in the amounts set forth in the Indenture and the Series 2008-B1 Supplement
by wire transfer of immediately available funds to the account designated by the
Holder of record on the related Record Date.

 

This Series 2008-B1 Note is one of the authorized notes identified in the title
hereto and issued pursuant to the Indenture and the Series 2008-B1 Supplement.

 

The Series 2008-B1 Notes shall be an obligation of WEST and shall be secured by
the Collateral, all as defined in, and subject to limitations set forth in, the
Indenture.

 

This Series 2008-B1 Note is transferable as provided in the Indenture and the
Series 2008-B1 Supplement, subject to certain limitations therein contained,
only upon the books for registration and transfer kept by the Indenture Trustee,
and only upon surrender of this Series 2008-B1 Note for transfer to the
Indenture Trustee duly endorsed by, or accompanied by a written instrument of
transfer in form reasonably satisfactory to the Indenture Trustee duly executed
by, the registered Holder hereof or his attorney duly authorized in writing. The
Indenture Trustee or WEST may require payment by the Holder of a sum sufficient
to cover any tax expense or other governmental charge payable in connection with
any transfer or exchange of the Series 2008-B1 Notes.

 

WEST, the Indenture Trustee and any other agent of WEST may treat the Person in
whose name this Series 2008-B1 Note is registered as the absolute owner hereof
for all purposes, and neither WEST, the Indenture Trustee, nor any other such
agent shall be affected by notice to the contrary.

 

A-3

--------------------------------------------------------------------------------


 

The Series 2008-B1 Note are subject to Optional Redemption, at the times and
subject to the conditions set forth in the Indenture and the Series 2008-B1
Supplement.

 

If an Event of Default under the Indenture shall occur and be continuing, the
principal of and accrued interest on this Series 2008-B1 Note may be declared to
be due and payable in the manner and with the effect provided in the Indenture
and the Series 2008-B1 Supplement.

 

The Indenture permits, with certain exceptions as therein provided, the issuance
of supplemental indentures with the consent of the Requisite Majority, in
certain specifically described instances. Any consent given by the Requisite
Majority shall be conclusive and binding upon the Holder of this Series 2008-B1
Note and on all future holders of this Series 2008-B1 Note and of any
Series 2008-B1 Note issued in lieu hereof whether or not notation of such
consent is made upon this Series 2008-B1 Note. Supplements and amendments to the
Indenture and the Series 2008-B1 Supplement may be made only to the extent and
in circumstances permitted by the Indenture and the Series 2008-B1 Supplement.

 

The Holder of this Series 2008-B1 Note shall have no right to enforce the
provisions of the Indenture and the Series 2008-B1 Supplement or to institute
action to enforce the covenants, or to take any action with respect to a default
under the Indenture and the Series 2008-B1 Supplement, or to institute, appear
in or defend any suit or other proceedings with respect thereto, except as
provided under certain circumstances described in the Indenture and the
Series 2008-B1 Supplement; provided, however, that nothing contained in the
Indenture and the Series 2008-B1 Supplement shall affect or impair any right of
enforcement conferred on the Holder hereof to enforce any payment of the
principal of and interest on this Series 2008-B1 Note on or after the due date
thereof.

 

The indebtedness evidenced by the Notes issued under the Series 2008-B1
Supplement is, to the extent and in the manner provided in the Indenture,
subordinate and subject in right of payment to the prior payment in full of all
Senior Claims (as defined in the Indenture), and this Series 2008-B1 Note is
issued subject to such provisions. Each Holder of this Series 2008-B1 Note, by
accepting the same, (a) agrees to and shall be bound by such provisions,
(b) authorizes and directs the Indenture Trustee on his behalf to take such
action as may be necessary or appropriate to effectuate the subordination as
provided in the Indenture, and (c) appoints the Indenture Trustee his
attorney-in-fact for such purpose.

 

The maturity of this Series 2008-B1 Note is subject to acceleration upon the
occurrence and during the continuance of the Events of Default specified in the
Indenture. The Holders of the Notes issued under the Series 2008-B1 Supplement
shall not be permitted to deliver a Default Notice or to exercise any remedy in
respect of any such Event of Default until all interest on and principal of the
Series B Notes have been paid in full.

 

The Holder of this Series 2008-B1 Note agrees, by acceptance hereof, to pay over
to the Administrative Agent any money (including principal, premium and
interest) paid to it in respect of this Series 2008-B1 Note in the event that
the Indenture Trustee, acting in good faith, determines subsequently that such
monies were not paid in accordance with the priority of payment provisions of
the Indenture or as a result of any other mistake of fact or law on the part of
the Administrative Agent in making such payment.

 

A-4

--------------------------------------------------------------------------------


 

The subordination provisions contained in Section 3.14 and Article XI of the
Indenture may not be amended or modified without the consent of each Hedge
Counterparty, each Holder of the subclass affected thereby and each Holder of
any subclass of Notes ranking senior thereto.

 

The Indenture also contains provisions permitting the Holders of Notes
representing a majority of the Outstanding Principal Balance of the Senior
Series of Notes to waive compliance by WEST with certain provisions of the
Indenture and certain past defaults under the Indenture and their consequences.
Any such consent or waiver shall be conclusive and binding upon all present and
future Holders of this Series 2008-B1 Note and of any Series 2008-B1 Note issued
upon the registration of transfer of, in exchange or in lieu of or upon the
refinancing of this Series 2008-B1 Note, whether or not notation of such consent
or waiver is made upon this Series 2008-B1 Note.

 

This Series 2008-B1 Note, and the rights and obligations of the parties
hereunder, shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York without giving effect to principles of
conflict of laws, other than Sections 5-1401 and 5-1402 of the New York General
Obligations Laws.

 

All terms and provisions of the Indenture and the Series 2008-B1 Supplement are
herein incorporated by reference as if set forth herein in their entirety.

 

IT IS HEREBY CERTIFIED, RECITED AND DECLARED, that all acts, conditions and
things required to exist, happen and be performed precedent to the execution and
delivery of the Indenture and the Series 2008-B1 Supplement and the issuance of
this Series 2008-B1 Note and the issue of which it is a part, do exist, have
happened and have been timely performed in regular form and manner as required
by law.

 

Unless the certificate of authentication hereon has been executed by the
Indenture Trustee by manual signature of one of its Responsible Officers, this
Series 2008-B1 Note shall not be entitled to any benefit under the Indenture and
the Series 2008-B1 Supplement, or be valid or obligatory for any purpose.

 

IN WITNESS WHEREOF, WEST has caused this Series 2008-B1 Note to be duly executed
by its duly authorized representative, as of the date first set above.

 

 

 

WILLIS ENGINE SECURITIZATION TRUST, as issuer of Series 2008-B1 Notes

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-5

--------------------------------------------------------------------------------


 

This Note is one of the Series 2008-B1 Notes described in the within-mentioned
Series 2008-B1 Supplement.

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, not in individual capacity but solely as
Indenture Trustee

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-6

--------------------------------------------------------------------------------


 

Schedule A to Series 2008-B1 Note

 

Aggregate principal amount of any Series 2008-B1 Note issued in exchange for a
portion or portions hereof and any portion or portions of any Series 2008-B1
Note exchanged for a portion or portions hereof:

 

Date

 

Principal Amount Issued
or Repaid

 

Remaining Principal Amount
of this Series 2008-B1 Note

 

Notation
Made by or
on Behalf of

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-7

--------------------------------------------------------------------------------


 

TRANSFER NOTICE

 

FOR VALUE RECEIVED the undersigned registered Holder hereby sell(s),
assign(s) and transfer(s) unto

 

 

 

Taxpayer identification No.

 

Address:

 

 

 

the within Series 2008-B1 Note and all rights thereunder, hereby irrevocably
constituting and appointing
                                                             attorney to
transfer said Series 2008-B1 Note on the books of WEST with full power of
substitution in the premises.

 

 

 

 

 

 

 

 

Date:

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

NOTE: The signature to this assignment must correspond with the name as written
upon the face of the within-mentioned instrument in every particular, without
alteration or any change whatsoever.

 

A-8

--------------------------------------------------------------------------------


 

In connection with any transfer of this Series 2008-B1 Note occurring prior to
the date which is the earlier of the end of the period referred to in
Rule 144(k) under the Securities Act, the undersigned confirms that without
utilizing any general solicitation or general advertising:

 

{Check One}

 

{ } (a) this Series 2008-B1 Note is being transferred in compliance with the
exemption from registration under the Securities Act provided by Rule 144A
thereunder;

 

or

 

{ } (b) this Series 2008-B1 Note is being transferred other than in accordance
with (a) above and documents are being furnished which comply with the
conditions of transfer set forth in this Series 2008-B1 Note and the Indenture.

 

If none of the foregoing boxes is checked, the Indenture Trustee or other Note
Registrar shall not be obligated to register this Series 2008-B1 Note in the
name of any Person other than the Holder hereof unless and until the conditions
to any such transfer of registration set forth herein and in Section 2.12 of the
Indenture shall have been satisfied.

 

 

 

 

 

 

 

Date:

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

NOTE: The signature to this assignment must correspond with the name as written
upon the face of the within-mentioned instrument in every particular, without
alteration or any change whatsoever.

 

A-9

--------------------------------------------------------------------------------


 

TO BE COMPLETED BY PURCHASER IF (a) ABOVE IS CHECKED: The undersigned represents
and warrants that it is purchasing this Series 2008-B1 Note for its own account
or an account with respect to which it exercises sole investment discretion and
that it and any such account is a “qualified institutional buyer” within the
meaning of Rule 144A under the Securities Act and is aware that the sale to it
is being made in reliance on Rule 144A and acknowledges that it has received
such information regarding WEST as the undersigned has requested pursuant to
Rule 144A or has determined not to request such information and that it is aware
that the transferor is relying upon the undersigned’s foregoing representations
in order to claim the exemption from registration provided by Rule 144A.

 

 

 

 

 

 

 

Date:

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

A-10

--------------------------------------------------------------------------------


 

SCHEDULE 1

SERIES 2008-B1 SUPPLEMENT

 

SCHEDULED TARGETED PRINCIPAL BALANCES

 

Series 2008-B1 Scheduled Targeted Principal Balances by Period

 

Period

 

Payment
Date
Occurring
In:

 

Scheduled
Targeted
Principal Balance

 

Period

 

Payment
Date
Occurring
In:

 

Scheduled
Targeted
Principal
Balance

 

Period

 

Payment
Date
Occurring
In:

 

Scheduled
Targeted
Principal Balance

 

1

 

4/15/2008

 

20,169,533

 

41

 

8/15/2011

 

15,662,375

 

81

 

12/15/2014

 

11,155,217

 

2

 

5/15/2008

 

20,056,854

 

42

 

9/15/2011

 

15,549,696

 

82

 

1/15/2015

 

11,042,538

 

3

 

6/15/2008

 

19,944,175

 

43

 

10/15/2011

 

15,437,017

 

83

 

2/15/2015

 

10,929,859

 

4

 

7/15/2008

 

19,831,496

 

44

 

11/15/2011

 

15,324,338

 

84

 

3/15/2015

 

10,817,180

 

5

 

8/15/2008

 

19,718,817

 

45

 

12/15/2011

 

15,211,659

 

85

 

4/15/2015

 

10,704,501

 

6

 

9/15/2008

 

19,606,138

 

46

 

1/15/2012

 

15,098,980

 

86

 

5/15/2015

 

10,591,822

 

7

 

10/15/2008

 

19,493,459

 

47

 

2/15/2012

 

14,986,301

 

87

 

6/15/2015

 

10,479,143

 

8

 

11/15/2008

 

19,380,780

 

48

 

3/15/2012

 

14,873,622

 

88

 

7/15/2015

 

10,366,464

 

9

 

12/15/2008

 

19,268,101

 

49

 

4/15/2012

 

14,760,943

 

89

 

8/15/2015

 

10,253,785

 

10

 

1/15/2009

 

19,155,422

 

50

 

5/15/2012

 

14,648,264

 

90

 

9/15/2015

 

10,141,106

 

11

 

2/15/2009

 

19,042,743

 

51

 

6/15/2012

 

14,535,585

 

91

 

10/15/2015

 

10,028,427

 

12

 

3/15/2009

 

18,930,065

 

52

 

7/15/2012

 

14,422,906

 

92

 

11/15/2015

 

9,915,748

 

13

 

4/15/2009

 

18,817,386

 

53

 

8/15/2012

 

14,310,227

 

93

 

12/15/2015

 

9,803,069

 

14

 

5/15/2009

 

18,704,707

 

54

 

9/15/2012

 

14,197,548

 

94

 

1/15/2016

 

9,690,390

 

15

 

6/15/2009

 

18,592,028

 

55

 

10/15/2012

 

14,084,869

 

95

 

2/15/2016

 

9,577,711

 

16

 

7/15/2009

 

18,479,349

 

56

 

11/15/2012

 

13,972,190

 

96

 

3/15/2016

 

9,465,032

 

17

 

8/15/2009

 

18,366,670

 

57

 

12/15/2012

 

13,859,512

 

97

 

4/15/2016

 

9,352,353

 

18

 

9/15/2009

 

18,253,991

 

58

 

1/15/2013

 

13,746,833

 

98

 

5/15/2016

 

9,239,674

 

19

 

10/15/2009

 

18,141,312

 

59

 

2/15/2013

 

13,634,154

 

99

 

6/15/2016

 

9,126,995

 

20

 

11/15/2009

 

18,028,633

 

60

 

3/15/2013

 

13,521,475

 

100

 

7/15/2016

 

9,014,316

 

21

 

12/15/2009

 

17,915,954

 

61

 

4/15/2013

 

13,408,796

 

101

 

8/15/2016

 

8,901,637

 

22

 

1/15/2010

 

17,803,275

 

62

 

5/15/2013

 

13,296,117

 

102

 

9/15/2016

 

8,788,959

 

23

 

2/15/2010

 

17,690,596

 

63

 

6/15/2013

 

13,183,438

 

103

 

10/15/2016

 

8,676,280

 

24

 

3/15/2010

 

17,577,917

 

64

 

7/15/2013

 

13,070,759

 

104

 

11/15/2016

 

8,563,601

 

25

 

4/15/2010

 

17,465,238

 

65

 

8/15/2013

 

12,958,080

 

105

 

12/15/2016

 

8,450,922

 

26

 

5/15/2010

 

17,352,559

 

66

 

9/15/2013

 

12,845,401

 

106

 

1/15/2017

 

8,338,243

 

27

 

6/15/2010

 

17,239,880

 

67

 

10/15/2013

 

12,732,722

 

107

 

2/15/2017

 

8,225,564

 

28

 

7/15/2010

 

17,127,201

 

68

 

11/15/2013

 

12,620,043

 

108

 

3/15/2017

 

8,112,885

 

29

 

8/15/2010

 

17,014,522

 

69

 

12/15/2013

 

12,507,364

 

109

 

4/15/2017

 

8,000,206

 

30

 

9/15/2010

 

16,901,843

 

70

 

1/15/2014

 

12,394,685

 

110

 

5/15/2017

 

7,887,527

 

31

 

10/15/2010

 

16,789,164

 

71

 

2/15/2014

 

12,282,006

 

111

 

6/15/2017

 

7,774,848

 

32

 

11/15/2010

 

16,676,485

 

72

 

3/15/2014

 

12,169,327

 

112

 

7/15/2017

 

7,662,169

 

33

 

12/15/2010

 

16,563,806

 

73

 

4/15/2014

 

12,056,648

 

113

 

8/15/2017

 

7,549,490

 

34

 

1/15/2011

 

16,451,128

 

74

 

5/15/2014

 

11,943,969

 

114

 

9/15/2017

 

7,436,811

 

35

 

2/15/2011

 

16,338,449

 

75

 

6/15/2014

 

11,831,290

 

115

 

10/15/2017

 

7,324,132

 

36

 

3/15/2011

 

16,225,770

 

76

 

7/15/2014

 

11,718,611

 

116

 

11/15/2017

 

7,211,453

 

37

 

4/15/2011

 

16,113,091

 

77

 

8/15/2014

 

11,605,932

 

117

 

12/15/2017

 

7,098,774

 

38

 

5/15/2011

 

16,000,412

 

78

 

9/15/2014

 

11,493,253

 

118

 

1/15/2018

 

6,986,095

 

39

 

6/15/2011

 

15,887,733

 

79

 

10/15/2014

 

11,380,575

 

119

 

2/15/2018

 

6,873,416

 

40

 

7/15/2011

 

15,775,054

 

80

 

11/15/2014

 

11,267,896

 

120

 

3/15/2018

 

6,760,737

 

 

i

--------------------------------------------------------------------------------


 

Period

 

Payment
Date
Occurring
In:

 

Scheduled
Targeted
Principal Balance

 

Period

 

Payment
Date
Occurring
In:

 

Scheduled
Targeted
Principal
Balance

 

121

 

4/15/2018

 

6,648,058

 

161

 

8/15/2021

 

2,140,900

 

122

 

5/15/2018

 

6,535,379

 

162

 

9/15/2021

 

2,028,221

 

123

 

6/15/2018

 

6,422,700

 

163

 

10/15/2021

 

1,915,542

 

124

 

7/15/2018

 

6,310,022

 

164

 

11/15/2021

 

1,802,863

 

125

 

8/15/2018

 

6,197,343

 

165

 

12/15/2021

 

1,690,184

 

126

 

9/15/2018

 

6,084,664

 

166

 

1/15/2022

 

1,577,505

 

127

 

10/15/2018

 

5,971,985

 

167

 

2/15/2022

 

1,464,826

 

128

 

11/15/2018

 

5,859,306

 

168

 

3/15/2022

 

1,352,147

 

129

 

12/15/2018

 

5,746,627

 

169

 

4/15/2022

 

1,239,469

 

130

 

1/15/2019

 

5,633,948

 

170

 

5/15/2022

 

1,126,790

 

131

 

2/15/2019

 

5,521,269

 

171

 

6/15/2022

 

1,014,111

 

132

 

3/15/2019

 

5,408,590

 

172

 

7/15/2022

 

901,432

 

133

 

4/15/2019

 

5,295,911

 

173

 

8/15/2022

 

788,753

 

134

 

5/15/2019

 

5,183,232

 

174

 

9/15/2022

 

676,074

 

135

 

6/15/2019

 

5,070,553

 

175

 

10/15/2022

 

563,395

 

136

 

7/15/2019

 

4,957,874

 

176

 

11/15/2022

 

450,716

 

137

 

8/15/2019

 

4,845,195

 

177

 

12/15/2022

 

338,037

 

138

 

9/15/2019

 

4,732,516

 

178

 

1/15/2023

 

225,358

 

139

 

10/15/2019

 

4,619,837

 

179

 

2/15/2023

 

112,679

 

140

 

11/15/2019

 

4,507,158

 

180

 

3/15/2023

 

—

 

141

 

12/15/2019

 

4,394,479

 

181

 

4/15/2023

 

—

 

142

 

1/15/2020

 

4,281,800

 

182

 

5/15/2023

 

—

 

143

 

2/15/2020

 

4,169,121

 

183

 

6/15/2023

 

—

 

144

 

3/15/2020

 

4,056,442

 

184

 

7/15/2023

 

—

 

145

 

4/15/2020

 

3,943,763

 

185

 

8/15/2023

 

—

 

146

 

5/15/2020

 

3,831,084

 

186

 

9/15/2023

 

—

 

147

 

6/15/2020

 

3,718,406

 

187

 

10/15/2023

 

—

 

148

 

7/15/2020

 

3,605,727

 

188

 

11/15/2023

 

—

 

149

 

8/15/2020

 

3,493,048

 

189

 

12/15/2023

 

—

 

150

 

9/15/2020

 

3,380,369

 

190

 

1/15/2024

 

—

 

151

 

10/15/2020

 

3,267,690

 

191

 

2/15/2024

 

—

 

152

 

11/15/2020

 

3,155,011

 

192

 

3/15/2024

 

—

 

153

 

12/15/2020

 

3,042,332

 

193

 

4/15/2024

 

—

 

154

 

1/15/2021

 

2,929,653

 

194

 

5/15/2024

 

—

 

155

 

2/15/2021

 

2,816,974

 

195

 

6/15/2024

 

—

 

156

 

3/15/2021

 

2,704,295

 

196

 

7/15/2024

 

—

 

157

 

4/15/2021

 

2,591,616

 

197

 

8/15/2024

 

—

 

158

 

5/15/2021

 

2,478,937

 

198

 

9/15/2024

 

—

 

159

 

6/15/2021

 

2,366,258

 

199

 

10/15/2024

 

—

 

160

 

7/15/2021

 

2,253,579

 

200

 

11/15/2024

 

—

 

 

ii

--------------------------------------------------------------------------------